OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 787J1
                                                               dP&*
                                                                    ;^s>
               ©FF8C8AL BUSINESS*)                                       %
               STATE OF TEX# "                                                • PITNEV BOWES

               PEG
                                                              l2#1R           5         __§5
                                                              0006557458          JAN09 2015
1/5/2015                          _      „,. ._         ^     MAILED FROM ZIP CODF 78.701 „„
GIAMALVA, CARY EVAN TrSCt^^939030^                           WR-24,809-09
On this day, the application for^l.W.Writof Habeas Corpus has been received
and presented to the Court.           "^'****£&&>•
                                         ^' te*